Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 15, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152727                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  In re CUSHMAN, Minors.                                            SC: 152727
                                                                    COA: 327254
                                                                    Oakland CC Family Division:
                                                                    13-810540-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the November 10, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 15, 2016
           p0112
                                                                               Clerk